              Case 4:20-cv-05712-PJH Document 27 Filed 11/05/20 Page 1 of 22



 1   DANIEL LEVINSON (CA State Bar No. 200951)
     JUSTIN STOCKTON (CA State Bar No. 167659)
 2   LEVINSON STOCKTON LLP
 3   990 Highland Drive, Suite 206
     Solana Beach, CA 92075
 4   Telephone: (858) 792-1100
     Facsimile: (858) 792-1106
 5   Email: justin@levinsonstocktonllp.com
     Email: dan@levinsonstocktonllp.com
 6

 7   WILLIAM WRIGHT (FL State Bar No. 138361)
     THE WRIGHT LAW OFFICE, LLP
 8   301 Clematis Street, Suite 3000
     West Palm Beach, Florida 33401
 9   Telephone: (561) 514-0904
     Facsimile: (561) 514-0905
10
     Email: willwright@wrightlawoffice.com
11   (pro hac vice application forthcoming)

12   DANIEL FAHERTY (FL State Bar No. 379697)
     TELFER, FAHERTY & ANDERSON, PL
13   815 S. Washington Avenue, Suite 201
     Titusville, Florida 32780
14
     Telephone: (321) 269-6833
15   Facsimile: (321) 383-9970
     Email: danfaherty@hotmail.com
16   (pro hac vice application forthcoming)
17   Attorneys for Plaintiff Shana Gudgel
18
                                   UNITED STATES DISTRICT COURT
19                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                        OAKLAND DIVISION
20
                                                               Civil Case No. 4:20-cv-05712-PJH
21   SHANA GUDGEL, on behalf of herself and all
22   others similarly situated,
                                                               PLAINTIFF’S RESPONSE IN
23           Plaintiff,                                        OPPOSITION TO DEFENDANT’S
                                                               MOTION TO DISMISS COMPLAINT
24           v.
                                                               Hearing: December 9, 2020
25   THE CLOROX COMPANY,                                       Time: 9:00 a.m.
26                                                             Courtroom: 3
             Defendant.                                        Judge: Phyllis J. Hamilton
27

28


     PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
     CASE NO. 4:20-cv-05712-PJH
                 Case 4:20-cv-05712-PJH Document 27 Filed 11/05/20 Page 2 of 22



 1

 2

 3                                                       TABLE OF CONTENTS

 4
     I.     INTRODUCTION.........................................................................................................................7
 5
     II.    STATEMENT OF FACTS............................................................................................................8
 6
     III.   LEGAL STANDARD....................................................................................................................8
 7   IV.    ARGUMENT
 8          A.        Plaintiff States Plausible Claims For Relief.......................................................................9

 9          B.        Plaintiff Alleges Specific, Actionable Misrepresentations.................................................9
            C.        Plaintiff’s CLRA, UCL, And FAL Claims Do Not Fail Because A Reasonable
10
            Consumer Is Likely To Be Misled Into Believing That Clorox Splash Less
11
            Bleach Is The Same As Clorox “Regular” Bleach.........................................................................12
12
            D.        The “Reasonable Consumer” Standard Is A Question of Fact And
13          Inappropriate For A Motion to Dismiss………………………………………………………….14
14          E.        Plaintiff’s CLRA Claims Do Not Fail Because Plaintiff Has Identified Affirmative
15          Misrepresentations.........................................................................................................................15
            F.        Plaintiff Satisfies Rule 9(b)………………………………………………………...……16
16
            G.        Plaintiff States A Claim For Unjust Enrichment………………………………………...18
17
            H.        Plaintiff Has Standing To Seek An Injunction…………………………………………..18
18
            I.        This Court Has Subject Matter Jurisdiction Over Plaintiff’s Claims………....................19
19   V.     CONCLUSION…………………………………………………………………………………..20
20

21

22

23

24

25

26

27

28


                                                                            2
             Case 4:20-cv-05712-PJH Document 27 Filed 11/05/20 Page 3 of 22



 1                                     TABLE OF AUTHORITIES
 2   Cases                                                                              Page(s)

 3   Ackerman v. Coca-Cola Co.,
           CV-09-0395, 2010 U.S. Dist. LEXIS 73156, at *61 (E.D.N.Y. July 21, 2010) …………….......14
 4
     Ashcroft v. Iqbal,
 5          556 U.S. 662, 678 (2009). ………………………………………………………………………...9
 6
     Asis Internet Servs. v. Subscriberbase Inc.,
 7           No. 09-3503SC, 2010 U.S. Dist. LEXIS 33645 (N.D. Cal. Apr. 1, 2010) ……………………….2

 8   Astiana v. Hain Celestial Grp., Inc.,
            783 F.3d 753, 762 (9th Cir. 2015) ………………………………………………………………18
 9
     Brod v. Sioux Honey Ass'n, Co-op.,
10
            927 F. Supp. 2d. 811, 828 (N.D. Cal. 2013), aff’d, 609 F. App’x 415 (9th Cir. 2015) …………17
11
     Broomfield v. Craft Brew All., Inc.,
12         No. 17-cv-01027-BLF, 2018 U.S. Dist. LEXIS 177812, at *26 (N.D. Cal. Sep. 25, 2018) …….19

13   Bruno v. Quten Research Inst., LLC,
            280 F.R.D. 524, 535 (C.D. Cal. 2011) …………………………………………………………..12
14

15   Bruton v. Gerber Products Co.,
            703 Fed. Appx. 468, 470 (9th Cir. 2017) ……………………………………………………..…18
16
     Chabner v. United Omaha Life Ins. Co.,
17         225 F.3d 1042, 1048 (9th Cir. 2000) ……………………………………………………………17
18
     Chavez v. Blue Sky Nat. Beverage Co.,
19         340 Fed. Appx. 359, 361 (9th Cir. 2009) ………………………………………………………..15

20   Clancy v. The Bromley Tea Co.,
            308 F.R.D. 564, 576 (N.D. Cal. 2013) …………………………………………………………..17
21

22   Cook, Perkiss & Liehe, Inc. v. N. Cal. Collection Serv.,
            911 F.2d 242, 246 (9th Cir. 1990) ………………………………………………………………10
23
     Cordes v. Boulder Brands USA, Inc.,
24         No. CV 18-6534, 2018 U.S. Dist. LEXIS 217534, at **12-13 (C.D. Cal. Oct. 17, 2018) ……...19
25   Corzine v. Whirlpool Corp.,
26          No. 15-cv-05764, 2016 U.S. Dist. LEXIS 152138 (N.D. Cal. Nov. 2, 2016) …………………..16

27   Daugherty v. Am. Honda Motor Co., Inc.,
           144 Cal. App. 4th 824, 835(2006) ………………………………………………………………16
28


                                                     3
             Case 4:20-cv-05712-PJH Document 27 Filed 11/05/20 Page 4 of 22



 1   David v. Baker,
            129 Fed. App’x 358, 360 (9th. Cir. 2005) ………………………………………………………..8
 2

 3   Davidson v. Kimberly-Clark Corp.,
           873 F.3d 1103 (9th Cir. 2017) …………………………………………………………………..18
 4
     Dei Rossi v. Whirlpool Corp.,
 5          No. 2:12-CV-00125-TLN, 2015 WL 1932484, at *7 (E.D. Cal. Apr. 28, 2015) ……………….12
 6
     Dorfman v. Nutramax Labs., Inc.,
 7         No. 13CV0873 WQH RBB, 2013 U.S. Dist. LEXIS 136949, at *32 (S.D. Cal. Sept. 23, 2013).13

 8   Goldemberg v. Johnson & Johnson Consumer Cos.,
           8 F. Supp. 3d 467, 471 (S.D.N.Y. 2014) …………………......…….…….…….……………….14
 9
     Hartford Cas. Ins. Co. v. J.R. Mktg., L.L.C.,
10
            61 Cal. 4th 988, 1000 (2015) ……………………………………………………………………18
11
     Henderson v. J.M. Smucker Co.,
12         No. CV 10-4524-GHK (VBKx), 2011 U.S. Dist. LEXIS 27953, at *10-11 (C.D. Cal. Mar. 17,
           2011) …………………………………………………………………………………………….12
13
     Hilsley v. Ocean Spray Cranberries, Inc.,
14
             No. 17cv2335, 2018 U.S. Dist. LEXIS 202679, at *56 (S.D. Cal. Nov. 29, 2018) ……………..19
15
     In re Hydroxycut Mktg. & Sales Practices Litig.,
16          801 F. Supp. 2d 993, 1010 (S.D. Cal. 2011) …………………………………………………….18
17   In re Syntex Corp. Sec. Litig.,
             95 F.3d 922, 926 (9th Cir. 1996) …………………………………………………………………8
18

19   Johns v. Bayer Corp.,
            No. 09CV1935 DMS (JMA), 2010 U.S. Dist. LEXIS 62804, at *4 (S.D. Cal. June 24, 2010)…13
20
     Johnson v. Gen. Mills, Inc.,
21         No. SACV 10-00061-CJC(ANx), 2011 U.S. Dist. LEXIS 154213 (C.D. Cal. Mar. 3, 2011) ….11
22
     Kasky v. Nike, Inc.,
23          27 Cal. 4th 939, 951 (2002), as modified (May 22, 2002) ……………………………………...17

24   Kearns v. Ford Motor Co.,
           567 F.3d 1120, 1125 (9th Cir. 2009) ……………………………………………………………16
25

26   Keilholtz v. Lennox Hearth Prods., Inc.,
            268 F.R.D. 330, 341-342 (N.D. Cal. 2010) ……………………………………………………..18
27
     Kwikset Corp. v. Super. Ct.,
28         51 Cal. 4th 310, 328-29 (2011) ………………………………………………………………….10


                                                   4
             Case 4:20-cv-05712-PJH Document 27 Filed 11/05/20 Page 5 of 22



 1   Leatherman v. Tarrant Cty. Narcotics Intelligence & Coordination Unit,
            507 U.S. 163, 164 (1993) ………………………………………………………………………..17
 2

 3   Lima v. Gateway, Inc.,
            710 F. Supp. 2d 1000, 1007-08 (C.D. Cal. 2010)………………………………………………..11
 4
     Marty v. Anheuser- Busch Cos., LLC,
 5          43 F. Supp. 3d 1333, 1342 (S.D. Fla. 2014) …………………………………………………….11
 6
     McCrary v. Elations Co., LLC,
 7        No. EDCV 13-0242 JGB (OPx), 2013 U.S. Dist. LEXIS 173591, at *16-17 (C.D. Cal. Apr. 24,
          2013) …………………………………………………………………………………………….12
 8
     Morgan v. AT & T Wireless Servs., Inc.,
 9         177 Cal. App. 4th 1235, 1255 (2009) …………………………………………………………...15
10
     Mullins v. Premier Nutrition Corp.,
11          178 F. Supp. 3d 867, 892 (N.D. Cal. 2016) …………………………………………………11, 13

12   Neubronner v. Milken,
           6 F.3d 666, 671 (9th Cir. 1993) …………………………………………………………………16
13
     Oestreicher v. Alienware Corp.,
14
            544 F. Supp. 2d 964, 969 (N.D. Cal. 2008) ……………………………………………………..16
15
     Organic Consumers Ass’n v. General Mills, Inc.,
16         No. 2016 CA 6309 B, 2017 D.C. Super. LEXIS 4, *24-25 (D.C. Super. Ct. July 6, 2017) …….14
17   People ex rel. Bill Lockyer v. Fremont Life Ins. Co.,
            104 Cal. App. 4th 508, 516-17 (Cal. Ct. App. 2002)…………………………………………….11
18

19   Petrosino v. Stearn’s Prods., Inc.,
     No. 16-CV-7735, 2018 U.S. Dist. LEXIS 55818, *3, *20-21 (S.D.N.Y. Mar. 30, 2018) ………............14
20
     Reid v. Johnson & Johnson,
21           780 F.3d 952, 958 (9th Cir. 2015) …………………………………………………………..11, 12
22
     Reynolds v. Army & Air Force Exch. Serv.,
23         846 F.2d 746 (Fed. Cir. 1988) …………………………………………………………………...20

24   Silva v. Smucker Natural Foods, Inc.,
             No. 14-CV-6154, 2015 U.S. Dist. LEXIS 122186, *27 (E.D.N.Y. Sept. 14, 2015) ……………15
25

26   Southland Sod Farms,
            108 F.3d at 1139…………………………………………………………………………………15
27
     Square 1 Bank v. Lo,
28          128 F. Supp. 3d 1257, 1265 (N.D. Cal. 2015) ……………………………………………………8


                                                     5
                Case 4:20-cv-05712-PJH Document 27 Filed 11/05/20 Page 6 of 22



 1   Stiffe Co. v. Westwood Lighting Grp.,
             658 F. Supp. 1103, 1115 (D.N.J. 1987) …………………………………………………………10
 2

 3   Tobacco II Cases,
           46 Cal. 4th at 312………………………………………………………………………………...12
 4
     Tran v. Sioux Honey Ass’n, Coop,
 5   2018 U.S. Dist. LEXIS 146380 at *14-15……………………………………………............................14
 6
     Walling v. Beverly Enters.,
 7          476 F.2d 393, 396 (9th Cir. 1973) ……………………… ……………………………………….8

 8   Williams v. Gerber Prods. Co.,
            552 F.3d 934, 939 n.3 (9th Cir. 2008) …………………………………………………………..10
 9
     Wyler Summit P’ship v. Turner Broad. Sys., Inc.,
10
            135 F.3d 658, 661 (9th Cir. 1998) ………………………………………………………………..8
11
     Yumul v. Smart Balance, Inc.,
12         733 F. Supp. 2d 1117, 1125 (C.D. Cal. 2010) ………………………………………………12, 13

13   Zeiger v. WellPet LLC,
            304 F. Supp. 3d 837, 850 (N.D. Cal. 2018) ……………………………………………………..18
14

15   Statutes
     Cal. Bus. & Prof. Code § 17500…………………………………………………………………………18
16
     Cal. Civ. Code § 1770……………………………………………………………………………………10
17
     Cal. Civ. Code § 1770(a)(2) ……………………………………………………………………………..10
18
     Cal. Civ. Code § 1770(a)(4) ……………………………………………………………………………..15
19   28 U.S.C. § 1332(d)…………………………… ………………………………………………………..19
20   28 U.S.C. § 1332(d)(2)(A) ………………………………………………………………………………19
21   Fed. R. Civ. P. 9(b) ……………………………………………………………………………………...16

22

23

24

25

26

27

28


                                                 6
              Case 4:20-cv-05712-PJH Document 27 Filed 11/05/20 Page 7 of 22



 1      I.      INTRODUCTION
 2           Through false and deceptive packaging and advertising, The Clorox Company (“Defendant”)

 3   intentionally misleads consumers into believing that its Splash Less Regular bleach product has the same
     disinfecting properties as its other bleach products. See Plaintiff’s Class Action Complaint (“CAC”) ¶ 3.
 4
     As stated on Defendant’s website, bleach sales have increased significantly across the United States with
 5
     the growing need to disinfect surfaces regularly. However, a critical difference between Defendant’s
 6
     traditional bleach formula and its Splash Less Regular Bleach product has gone largely unnoticed by the
 7   general public: Clorox Splash Less Regular Bleach does not disinfect in accordance with the Center of
 8   Disease Control’s (CDC) pandemic guidelines.

 9           By adding the ingredients needed to achieve the higher viscosity for its Splash Less Regular
     Bleach formula, Defendant altered the concentration of sodium hypochlorite to a variable 1%-5%, which
10
     is not strong enough to sanitize and disinfect pursuant to the CDC guidelines. According to Defendant’s
11
     website, its regular bleach absent the sudsing agent has a sodium hypochlorite concentration between
12
     5% and 6.5%.
13           The active ingredient in disinfectants, sodium hypochlorite, is used for disinfecting purposes on a
14   large scale, including for agriculture, synthetic and household purposes, according to Lenntech, a water
15   treatment and purification company. It is effective against bacteria, viruses, and fungi, but only in
     concentrations above 5%. Hypochlorite is a popular household disinfectant because of its similar
16
     properties to chlorine.
17
             To disinfect surfaces, the Center for Disease Control recommends diluting 5 tablespoons of
18
     standard-grade bleach per gallon of water. This amount of the Clorox Splash Less Bleach is insufficient
19   for disinfecting and this deception is exacerbated by the Covid-19 pandemic gripping the United States.
20   Based on Defendant’s false and deceptive packaging and advertising, consumers, such as Plaintiff Shana
21   Gudgel (“Plaintiff”) were misled into believing that the Splash Less Clorox Bleach they purchased

22   would be suitable for disinfecting during the pandemic, when it is not. Id. at ¶¶ 14-31.
             Plaintiff has sufficiently pled plausible claims for relief by alleging specific and actionable
23
     misrepresentations by Defendant that are likely to mislead a reasonable consumer into believing that the
24
     Clorox Splash Less product has the same disinfecting capabilities as the traditional bleach product.
25   Furthermore, Plaintiff has sufficiently alleged claims for violation of California’s consumer fraud laws,
26   negligent misrepresentation, and unjust enrichment claims by pleading specific misrepresentations as
27   well as Defendant’s intent to mislead consumers. Additionally, Plaintiff’s negligent misrepresentation

28   claim is not barred by the economic loss doctrine because California law classifies negligent



                                                          7
                Case 4:20-cv-05712-PJH Document 27 Filed 11/05/20 Page 8 of 22



 1   misrepresentation as a species of fraud for which economic loss is recoverable. Moreover, Plaintiff has
 2   standing to bring claims for injunctive relief as she has pled an intent to purchase the Splash Less

 3   product in the future if it disinfects effectively. Plaintiff’s unjust enrichment claims should not be
     dismissed based on the duplicity argument advanced by Defendant because that argument has been
 4
     rejected by the Ninth Circuit. Finally, Plaintiff’s claims on behalf of the nationwide class should not be
 5
     dismissed because this Court has pendent personal jurisdiction over claims brought on behalf of out-of-
 6
     state consumers and challenges to class allegations should be addressed at class certification.
 7      II.       STATEMENT OF FACTS
 8             This class action challenges Defendant’s intentional false and misleading packaging and

 9   advertising of its Splash Less Regular Bleach product. Plaintiff alleges that Defendant makes
     representations in advertising and on the packaging, such as the splashless formula's slogan, "It’s the
10
     same Clorox product you love, now with more power per drop” and advertising on the package that the
11
     product has “10x Deep Cleaning Benefits.” To further muddy the waters, both the traditional Clorox
12
     bleach and the Splash Less product refer to the products as “Regular” on the label, which adds to the
13   confusion.
14             Plaintiff and other consumers saw and relied on these deceptive representations in purchasing
15   Splash Less Regular bleach, and reasonably believed that the product would adequately disinfect. Had
     she known that the Splash Less Regular bleach did not adequately disinfect for the pandemic, she would
16
     have paid significantly less for the product. As a result, Plaintiff and other consumers have been
17
     deceived and have suffered injury. Despite being deceived, Plaintiff would likely purchase the Splash
18
     Less Regular Bleach in the future if it were able to adequately disinfect.
19      III.      LEGAL STANDARD
20             On a motion to dismiss it is defendant’s burden to show that plaintiff cannot state a claim for
21   relief. Square 1 Bank v. Lo, 128 F. Supp. 3d 1257, 1265 (N.D. Cal. 2015); David v. Baker, 129 Fed.

22   App’x 358, 360 (9th. Cir. 2005). For purposes of evaluating a motion to dismiss, all factual uncertainties
     in the complaint must be construed in the light most favorable to the plaintiff. In re Syntex Corp. Sec.
23
     Litig., 95 F.3d 922, 926 (9th Cir. 1996). The Court will dismiss only those claims for which it appears
24
     beyond doubt that plaintiff can prove no set of facts which would entitle him to relief. Wyler Summit
25   P’ship v. Turner Broad. Sys., Inc., 135 F.3d 658, 661 (9th Cir. 1998). Any existing ambiguities must be
26   resolved in favor of the pleading. Walling v. Beverly Enters., 476 F.2d 393, 396 (9th Cir. 1973). A claim
27   is plausible on its face “when the plaintiff pleads factual content that allows the court to draw the

28


                                                          8
               Case 4:20-cv-05712-PJH Document 27 Filed 11/05/20 Page 9 of 22



 1   reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S.
 2   662, 678 (2009).

 3      IV.      ARGUMENT
              A. Plaintiff States Plausible Claims For Relief
 4
              Plaintiff has pled plausible claims for relief because she alleges (1) specific, actionable
 5
     misrepresentations made by Defendant on the Clorox Splash Less Bleach packaging and marketing, (2)
 6
     that the representations on the Clorox Splash Less Bleach packaging, in their totality, are false and
 7   misleading, and (3) that those misrepresentations led Plaintiff and reasonable consumers to believe that
 8   the Clorox Splash Less Bleach is suitable for disinfecting during the pandemic, when in fact it is not.

 9            B. Plaintiff Alleges Specific, Actionable Misrepresentations
              Defendant contends that each of the challenged representations are not actionable because they
10
     are not likely to deceive the “reasonable consumer”. See Def.’s Mot. to Dismiss at 6. However, Plaintiff
11
     has sufficiently identified specific misrepresentations on the packaging and in the marketing of Clorox
12
     Splash Less Bleach. Plaintiff alleges the following statements regarding the product are misleading:
13            First, only on the back of the label, in small print, does the company disclose the following about
14   the splashless product:
15

16

17

18

19

20

21
              Second, while the exact amount of the disinfectant, sodium hypochlorite, is stated on the other
22   regular product, it is conspicuously missing on the splashless variety.
23

24

25

26

27

28


                                                           9
              Case 4:20-cv-05712-PJH Document 27 Filed 11/05/20 Page 10 of 22



 1

 2

 3

 4

 5

 6

 7

 8          Third, to further this misconception, the Splash Less Regular Bleach label includes an image

 9   stating the product has “10x Deep Cleaning Benefits.”
            Fourth, the Clorox Splash Less Regular Bleach and the traditional bleach both refer to the
10
     product as “regular” on the front of the label. 1
11
            Fifth, Defendant markets the product by stating "It’s the same Clorox product you love, now
12
     with more power per drop.”
13          Sixth, Defendant fails to disclose that the Splash Less Regular Bleach is a diluted formula and
14   does not comply with the Center of Disease Control’s guidelines on disinfecting during the pandemic.
15          Seventh, Defendant refers to the product as “Concentrated.”
            These misrepresentations and omissions are misleading to the reasonable consumer and leave the
16
     reasonable consumer vulnerable during the pandemic. As such, these depictions on the product
17
     packaging and marketing are actionable misrepresentations. See Cook, Perkiss & Liehe, Inc. v. N. Cal.
18
     Collection Serv., 911 F.2d 242, 246 (9th Cir. 1990) (quoting Stiffe Co. v. Westwood Lighting Grp., 658
19   F. Supp. 1103, 1115 (D.N.J. 1987)) (“misdescriptions of specific or absolute characteristics of a product
20   are actionable.”); see also Cal. Civ. Code § 1770(a)(2), 1770(a)(4); Kwikset Corp. v. Super. Ct., 51 Cal.
21   4th 310, 328-29 (2011) (finding that representations about characteristics of products were actionable).

22          Furthermore, to assess whether the representations are false or deceptive, courts should view
     alleged misrepresentations in their totality rather than in isolation. See Williams v. Gerber Prods. Co.,
23
     552 F.3d 934, 939 n.3 (9th Cir. 2008) (representation that product is “nutritious” may amount to puffery,
24

25
     1
26     Defendant’s Motion to Dismiss attempts to differentiate the traditional Clorox bleach from the Splash
     Less product by referring to the traditional product as the “regular” product. However, both the
27   traditional Clorox bleach and the Splash Less bleach are referred to as “regular” bleach on the label.

28


                                                         10
             Case 4:20-cv-05712-PJH Document 27 Filed 11/05/20 Page 11 of 22



 1   but is not subject to dismissal because it “certainly contributes, however, to the deceptive context of the
 2   packaging as a whole”); Marty v. Anheuser- Busch Cos., LLC, 43 F. Supp. 3d 1333, 1342 (S.D. Fla.

 3   2014) (citing Williams and holding that representation such as “German Quality” and “Brewed Under
     the German Purity Law” should not be evaluated “in a vacuum” and should rather be viewed in
 4
     conjunction with other statements on the packaging of the beers); Lima v. Gateway, Inc., 710 F. Supp.
 5
     2d 1000, 1007-08 (C.D. Cal. 2010) (holding that while several of the representations made by the
 6
     defendant, considered in isolation, may amount to mere puffery, the statements taken as a whole are
 7   likely to deceive members of the public); Johnson v. Gen. Mills, Inc., No. SACV 10-00061-CJC(ANx),
 8   2011 U.S. Dist. LEXIS 154213, at *4-6 (C.D. Cal. Mar. 3, 2011) (rejecting defendant’s attempt to

 9   isolate each particular representation in order to argue that each representation standing alone is non-
     actionable); Mullins v. Premier Nutrition Corp., 178 F. Supp. 3d 867, 889 (N.D. Cal. 2016) (“The
10
     California statutes [plaintiff] invokes recognize claims even where representations may not be
11
     misleading in isolation, but are deceptive when considering the package and advertisement as a
12
     whole.”).
13          Here, Plaintiff alleges that she relied on marketing and numerous representations on the
14   packaging in purchasing the Splash Less Regular Bleach. In a detailed and extensive complaint, Plaintiff
15   challenges numerous deceptive statements and images found in marketing and on the package.
     Furthermore, Plaintiff alleges that these representations and marketing, taken as a whole, are clearly
16
     designed to create the false impression that both Clorox Regular bleach products are viewed as having
17
     the same disinfecting properties. Accordingly, the representations challenged by Plaintiff, when viewed
18
     in their totality, are actionable misrepresentations by Defendant that the Splash Less Regular product is
19   suitable for disinfecting during a pandemic.
20          Defendant goes on to argue that even if such statements were actionable, Plaintiff’s claims
21   should be dismissed because she does not allege she actually relied on them. Def.’s Mot to Dismiss at

22   14-15. However, a plaintiff does not need to show reliance to sufficiently plead a claim under the UCL.
     People ex rel. Bill Lockyer v. Fremont Life Ins. Co., 104 Cal. App. 4th 508, 516-17 (Cal. Ct. App. 2002)
23
     (“Under section 17200, the test is whether the public is likely to be deceived. This means that a section
24
     17200 violation, unlike common law fraud, can be shown even if no one was actually deceived, relied
25   upon the fraudulent practice, or sustained any damage.”) (internal citations omitted). The “reasonable
26   consumer” standard applied for UCL class action purposes, “unlike the individual reliance requirement .
27   . . is not a standing requirement.” See Reid v. Johnson & Johnson, 780 F.3d 952, 958 (9th Cir. 2015)

28


                                                         11
             Case 4:20-cv-05712-PJH Document 27 Filed 11/05/20 Page 12 of 22



 1   (district court erred when it evaluated consumer standing requirement under a reasonable consumer
 2   standard”).

 3          The “reasonable consumer standard” is used in determining what constitutes a “material
     misrepresentation” in a class action context. See Dei Rossi v. Whirlpool Corp., No. 2:12-CV-00125-
 4
     TLN, 2015 WL 1932484, at *7 (E.D. Cal. Apr. 28, 2015); see also Yumul v. Smart Balance, Inc., 733 F.
 5
     Supp. 2d 1117, 1125 (C.D. Cal. 2010) (“California courts have held that reasonable reliance is not an
 6
     element of claims under the UCL, FAL, and CLRA.”). In this respect, courts avoid subjective inquiries
 7   into each class member’s experience with the product. Instead, they focus on a defendant’s
 8   representations about the product through a single, objective “reasonable consumer” standard. Dei Rossi,

 9   2015 WL 1932484, at 7. Under this standard, “a misrepresentation [is] material … if a reasonable
     [person] would attach importance to its existence or nonexistence in determining his choice of action in
10
     the transaction in question.” See Bruno v. Quten Research Inst., LLC, 280 F.R.D. 524, 535 (C.D. Cal.
11
     2011) (quoting Tobacco II, 46 Cal. 4th at 312) (internal quotation marks omitted). The fact that some
12
     consumers may have purchased the product for other reasons does not defeat a finding that the product
13   was marketed with a material misrepresentation, which establishes an injury. Dei Rossi, 2015 WL
14   1932484, at 7 (holding defendant’s nationwide marketing campaign and prominent display of the energy
15   star logo on all its appliances created a presumption of material reliance by the class upon those
     representations).
16
            C. Plaintiff’s CLRA, UCL, and FAL Claims Do Not Fail Because A Reasonable Consumer
17             Is Likely To Be Misled Into Believing That Clorox Splash Less Regular Bleach Is The
18             Same Strength As The Traditional “Regular” Bleach Product

19          Claims under California consumer protection statutes are governed by the “reasonable
20   consumer” test, under which a plaintiff, at trial, must show that members of the public are likely to be
21   deceived by the alleged deception. Williams, 552 F.3d at 938. But the “reasonable consumer” threshold

22   is low at the motion to dismiss phase. Under California law, whether a business practice is deceptive
     will usually be a question of fact not appropriate for decision on a motion to dismiss. See Henderson v.
23
     J.M. Smucker Co., No. CV 10-4524-GHK (VBKx), 2011 U.S. Dist. LEXIS 27953, at *10-11 (C.D. Cal.
24
     Mar. 17, 2011). Only in a “rare situation” is a motion to dismiss on California false advertising claims
25   appropriate. Williams, 552 F.3d at 939; Reid v. Johnson & Johnson, 780 F.3d 952, 958 (9th Cir. 2015)
26   (same); Asis Internet Servs. v. Subscriberbase Inc., No. 09-3503SC, 2010 U.S. Dist. LEXIS 33645, at *5
27   (N.D. Cal. Apr. 1, 2010) (Whether a reasonable consumer is likely to be deceived “is clearly a question

28


                                                        12
               Case 4:20-cv-05712-PJH Document 27 Filed 11/05/20 Page 13 of 22



 1   of fact, which is best left for a jury, unless no reasonable trier of fact could conclude otherwise.”)
 2   (internal citations omitted).

 3             As with Plaintiff Gudgel, reasonable consumer is likely to be misled into believing that the
     Clorox Splash Less Regular Bleach is the same strength as the traditional bleach, as discussed above,
 4
     Defendant has made numerous representations on the packaging indicating that the Splash Less Regular
 5
     product is no different than the traditional regular bleach. Therefore, the representations do not make it
 6
     “impossible for the plaintiff[s] to prove that a reasonable consumer was likely to be deceived.” McCrary
 7   v. Elations Co., LLC, No. EDCV 13-0242 JGB (OPx), 2013 U.S. Dist. LEXIS 173591, at *16-17 (C.D.
 8   Cal. Apr. 24, 2013) (quoting Yumul v. Smart Balance, Inc., 733 F. Supp. 2d 1117, 1129 (C.D. Cal.

 9   2010)).
               Despite this, Defendant asks the Court to look beyond the four corners of the CAC and find, as a
10
     matter of law, that the conduct described therein would not mislead a reasonable consumer because such
11
     a consumer could not confuse the disinfecting qualities of traditional “Clorox Regular Bleach” with
12
     “Clorox Splash Less Regular Bleach.” This is erroneous for several reasons.
13             First, Plaintiff’s allegations in the CAC regarding Defendant’s false and deceptive advertising do
14   not involve Federal Drug Administration (FDA) approval regarding packaging. Therefore, any reference
15   by Defendant to the FDA should be disregarded by the Court. The crux of Plaintiff’s claim, as stated in
     her CAC, is that the diluted Splash Less Bleach does not meet the Center for Disease Control’s (CDC)
16
     guidelines for disinfecting during this pandemic.
17
               Second, even if the Court were to consider representations on the label, the impact of a
18
     disclosure on a reasonable consumer is not an appropriate matter to determine on a motion to dismiss
19   and should be left for a jury to decide. “California law generally reserves for the jury the question of
20   whether a reasonable consumer is likely to be deceived, and thus a jury should typically review the
21   package as a whole to evaluate the impact of the disclaimer.” Mullins v. Premier Nutrition Corp., 178 F.

22   Supp. 3d 867, 892 (N.D. Cal. 2016); see also Dorfman v. Nutramax Labs., Inc., No. 13CV0873 WQH
     RBB, 2013 U.S. Dist. LEXIS 136949, at *32 (S.D. Cal. Sept. 23, 2013) (“[t]he presence of a disclaimer .
23
     . . does not require dismissal of the fraudulent advertising claims.”); Johns v. Bayer Corp., No.
24
     09CV1935 DMS (JMA), 2010 U.S. Dist. LEXIS 62804, at *4 (S.D. Cal. June 24, 2010) (refusing to
25   grant a motion to dismiss false advertising claims because the packaging had a disclaimer).
26             Third, Defendant’s placement of the disclosure is problematic. In Williams, the defendant, as
27   Defendant does here, argued that misleading representations on the front of the product label were cured

28   by accurate statements listed elsewhere on the product label. Williams, 552 F.3d at 937. The Ninth



                                                           13
                Case 4:20-cv-05712-PJH Document 27 Filed 11/05/20 Page 14 of 22



 1   Circuit squarely rejected this argument, reversing the district court’s order dismissing the plaintiff’s
 2   UCL and CLRA claims, and holding that a reasonable consumer should not be expected to look beyond

 3   misleading representations to discover the truth elsewhere in fine print. Id. at 939. Courts in other
     districts have applied the same reasoning. See, e.g., Ackerman v. Coca-Cola Co., CV-09-0395, 2010
 4
     U.S. Dist. LEXIS 73156, at *61 (E.D.N.Y. July 21, 2010) (denying motion to dismiss and concluding
 5
     that the sugar content disclosure on the nutrition label “[did] not eliminate the possibility that reasonable
 6
     consumers may be misled” regarding its nutritional contents.); Goldemberg v. Johnson & Johnson
 7   Consumer Cos., 8 F. Supp. 3d 467, 471 (S.D.N.Y. 2014) (where “advertising exclusively tout[ed]” the
 8   natural ingredients in its “Active Naturals” personal care products, the disclosure of synthetic

 9   ingredients on the back label did not as a matter of law prevent a reasonable consumer from being
     misled).
10
            D. The “Reasonable Consumer” Standard Is A Question Of Fact And
11          Inappropriate For A Motion To Dismiss
12          As mentioned above, the reasonableness of consumer perception is generally considered a
13   “question of fact not appropriate for [a] decision on demurrer.” Bautista, 2016 U.S. Dist. LEXIS 95486,

14   at *9 (citation omitted). In similar contexts, courts have specifically held (1) it is plausible to assert that
     “natural” means free from synthetic residues, and (2) a reasonable consumer’s belief cannot be
15
     determined as a matter of law. See Organic Consumers Ass’n v. General Mills, Inc., No. 2016 CA 6309
16
     B, 2017 D.C. Super. LEXIS 4, *24-25 (D.C. Super. Ct. July 6, 2017) (“Plaintiffs, by contrast, allege
17   specifically and plausibly that the precise wording Defendants use on its product labels misleads
18   consumers—i.e., that Defendant’s products contain traces of a chemical agent while representing to be
19   made from 100% natural whole grain oats, and that Defendant thus misleads consumers seeking to

20   purchase and consume ‘natural’ foods. Whether Plaintiffs’ claims are meritorious is not at issue at this
     juncture; plainly, a reasonable fact-finder considering the facts as alleged could conclude that consumers
21
     have been misled.”); see also, e.g., Tran, 2018 U.S. Dist. LEXIS 146380 at *14-15 (stating that
22
     reasonable consumer “may interpret the word ‘Pure’ (and particularly, ‘100% Pure’) to mean that the
23
     final product does not contain any substance (even in trace amounts) that is not essential to the honey,
24   particularly synthetic substances such as [a pesticide]”); Petrosino v. Stearn’s Prods., Inc., No. 16-CV-
25   7735, 2018 U.S. Dist. LEXIS 55818, *3, *20-21 (S.D.N.Y. Mar. 30, 2018) (stating that “a reasonable

26   consumer would understand ‘natural’ to mean that the products do not contain synthetic or artificial
     ingredients” as “a reasonable consumer acting reasonably very well could be misled because they could
27
     conclude that the ‘natural’ label on the cosmetics means that they are made with all natural products”
28


                                                           14
             Case 4:20-cv-05712-PJH Document 27 Filed 11/05/20 Page 15 of 22



 1   (citation omitted)); Silva v. Smucker Natural Foods, Inc., No. 14-CV-6154, 2015 U.S. Dist. LEXIS
 2   122186, *27 (E.D.N.Y. Sept. 14, 2015) (citation omitted) (“What a reasonable consumer’s interpretation

 3   of a seller’s representation might be is generally an issue of fact that is not appropriate for decision on a
     motion to dismiss.”). Here, the reasoning is the same for a diluted version of the original product.
 4

 5          Furthermore, Defendant’s message must be analyzed as a whole, in context, and in light of both
     the express and implied messaging. The words “10x Deep Cleaning Benefits” and "It’s the same Clorox
 6
     product you love, now with more power per drop” appear on all of the Splash Less Bleach packaging.
 7
     Plaintiff relied on the packaging and marketing by Defendant when purchasing the bleach, CAC ¶¶ 28-
 8
     29 (depicting package which states “10x Deep Cleaning Benefits”). The packaging also refers to both
 9   products as the “Regular” bleach.
10          Even in a vacuum, Plaintiff adequately alleges the phrase “10x Deep Cleaning Benefits” and the
11   word “Regular” are false and misleading. However, it is well settled that words or phrases cannot be

12   viewed in isolation to determine their effect on a consumer. Williams, 552 F.3d at 939 n.3; Southland
     Sod Farms, 108 F.3d at 1139; see also Morgan v. AT & T Wireless Servs., Inc., 177 Cal. App. 4th 1235,
13
     1255 (2009) (“a perfectly true statement couched in such a manner that it is likely to mislead or deceive
14
     the consumer, such as by failure to disclose other relevant information, is actionable under [Section
15   17200]”). Instead, the overall message, including its express and implied meanings, must be analyzed
16   when determining if a false or misleading representation is conveyed. Here, the Complaint alleges the
17   effect of Defendant’s advertising is to convey a deceptive disinfecting message. That is, the combined

18   effect of the advertised language, including “10x Deep Cleaning Benefits” and referring to the Splash
     Less Bleach product as “Regular” comprise a message that is false and misleading. Plaintiff adequately
19
     alleges that Defendant’s marketing message is false and misleading because the product is unsuitable for
20
     disinfecting under the CDC guidelines.
21          E. Plaintiffs’ CLRA Claims Do Not Fail Because Plaintiff Has
22          Identified Affirmative Misrepresentations
            One of the enumerated “unfair methods of competition and unfair or deceptive acts or practices”
23
     under the CLRA is the use of “deceptive representations or designations of geographic origin in
24
     connection with goods.” Cal. Civ. Code § 1770(a)(4); see also Chavez v. Blue Sky Nat. Beverage Co.,
25
     340 Fed. Appx. 359, 361 (9th Cir. 2009) (holding that the defendant misrepresented the origin and
26   nature of soda by including “Santa Fe, New Mexico” on label when soda was not bottled and produced
27   in New Mexico). Plaintiff has pled that Defendant has done similar advertising regarding the strength of
28   the Splash Less Bleach. Contrary to Defendant’s assertion, Plaintiff has identified deceptive


                                                          15
             Case 4:20-cv-05712-PJH Document 27 Filed 11/05/20 Page 16 of 22



 1   representations and omissions made by Defendants on the Splash Less Clorox Bleach packaging and
 2   marketing, which when viewed in isolation and in their totality, are actionable under the CLRA. See

 3   CCAC ¶¶ 23-31.

 4          In the alternative, to the extent Defendant argues that Plaintiff’s allegations are based on

 5   omissions on the packaging, Plaintiff has adequately pled a fraudulent omission. Under the CLRA, a
     plaintiff can bring a cause of action for an omission if it is “contrary to a representation actually made by
 6
     the defendant.” Oestreicher v. Alienware Corp., 544 F. Supp. 2d 964, 969 (N.D. Cal. 2008) (quoting
 7
     Daugherty v. Am. Honda Motor Co., Inc., 144 Cal. App. 4th 824, 835(2006)); Corzine v. Whirlpool
 8
     Corp., No. 15-cv-05764, 2016 U.S. Dist. LEXIS 152138, at *16 (N.D. Cal. Nov. 2, 2016) (Freeman, J.).
 9   Plaintiff has alleged that Defendant has made numerous misrepresentations concerning the disinfecting
10   strength of the Splash Less Bleach. As noted on page 6 above, Defendant revised and moved the active
11   ingredient list from the front of the traditional bleach to the back of the label on the Splash Less Bleach

12   product to conceal its diluted formulation. The actual percentage of the active ingredient has been
     omitted. This omission is contrary to the marketing and advertising of the Splash Less Bleach product
13
     designed to conceal that fact that the Splash Less Bleach is diluted to the point that it is unsuitable for
14
     disinfecting pursuant to CDC guidelines. Therefore, Plaintiff has also pled a cause of action under the
15   CLRA for a fraudulent omission.
16
            F. Plaintiff Satisfies Rule 9(b)
17
            Federal Rule of Civil Procedure 9(b) heightens the pleading requirements for all claims that
18
     “sound in fraud” or are “grounded in fraud.” Kearns v. Ford Motor Co., 567 F.3d 1120, 1125 (9th Cir.
19
     2009) (citation omitted); Fed. R. Civ. P. 9(b) (“In alleging fraud or mistake, a party must state with
20   particularity the circumstances constituting fraud or mistake.”). “[The Ninth Circuit] has interpreted
21   Rule 9(b) to require that allegations of fraud are specific enough to give defendants notice of the
22   particular misconduct which is alleged to constitute the fraud charged so that they can defend against the

23   charge and not just deny that they have done anything wrong.” Neubronner v. Milken, 6 F.3d 666, 671
     (9th Cir. 1993) (internal quotation marks and citation omitted).
24

25          California’s UCL prohibits any “unlawful, unfair or fraudulent business act or practice and
     unfair, deceptive, untrue or misleading advertising.” Cal. Bus. & Prof. Code § 17200. To plead a claim
26
     under the UCL’s “fraudulent” prong, a plaintiff must plausibly allege that the defendant’s product
27
     claims are false or misleading. Williams, 552 F.3d 934, 938 (9th Cir. 2008). The UCL’s “unfair” prong
28


                                                          16
              Case 4:20-cv-05712-PJH Document 27 Filed 11/05/20 Page 17 of 22



 1   prohibits “not only advertising which is false, but also advertising which, although true, is either actually
 2   misleading or which has a capacity, likelihood or tendency to deceive or confuse the public.” Id.

 3   (quoting Kasky v. Nike, Inc., 27 Cal. 4th 939, 951 (2002), as modified (May 22, 2002)); Brod v. Sioux
     Honey Ass'n, Co-op., 927 F. Supp. 2d. 811, 828 (N.D. Cal. 2013), aff’d, 609 F. App’x 415 (9th Cir.
 4
     2015). The UCL’s “unlawful” prong incorporates other laws and treats violations of those laws as
 5
     unlawful business practices independently actionable under state law. Chabner v. United Omaha Life
 6
     Ins. Co., 225 F.3d 1042, 1048 (9th Cir. 2000). California’s CLRA prohibits any “unfair methods of
 7   competition and unfair or deceptive acts or practices undertaken by any person in a transaction intended
 8   to result or which results in the sale or lease of goods or services to any consumer.” Cal. Civ. Code §

 9   1770. The FAL prohibits any “untrue or misleading” advertising. Cal. Bus. & Prof. Code § 17500. A
     violation of the FAL “necessarily violates the UCL.” Kasky, 27 Cal. 4th at 950.
10

11           UCL, CLRA, and FAL claims are all governed by the “reasonable consumer” test. Williams, 552

12   F.3d at 938. Thus, to state a claim, plaintiff must plausibly plead that “members of the public are likely
     to be deceived.” Id. (quotations and citations omitted). “California courts . . . have recognized that
13
     whether a business practice is deceptive will usually be a question of fact not appropriate for decision on
14
     demurrer.” Id. It is a “rare situation” when “granting a motion to dismiss [a UCL claim] is appropriate.”
15   Id. at 939.
16
             This case does not present that “rare situation.” Plaintiff alleges that Defendant misled
17
     consumers through marketing, advertising, and omissions that the Clorox Splash Less Regular Bleach
18   product was no different than the traditional regular bleach and would be suitable for disinfecting during
19   the pandemic. Plaintiff pleads that she understood that’s what the Splash Less Regular Bleach product

20   would do for her, the representation was false, and that she lost money as a result. Compl. ¶¶ 24-31. At
     the pleading stage, the Court “must accept as true all the factual allegations in the complaint.”
21
     Leatherman v. Tarrant Cty. Narcotics Intelligence & Coordination Unit, 507 U.S. 163, 164 (1993).
22

23           In sum, the “who” is Defendant Clorox; the “what” is the packaging and advertising by
     Defendant that use of the Splash Less Clorox Bleach product was suitable during a pandemic. see
24
     Compl. ¶ 24, the “when” is the start of sales of Splash Less Bleach (the class period); the “where” is all
25
     major retailers that sell cleaning products in the United States. See Clancy v. The Bromley Tea Co., 308
26   F.R.D. 564, 576 (N.D. Cal. 2013). “The [complaint] alleges that Defendant’s marketing and advertising
27   were in violation of the [] [l]aw, and that Plaintiff reasonably relied on those statements to purchase
28   products [s]he would not have purchased absent these allegedly deceptive statements, satisfying the


                                                          17
             Case 4:20-cv-05712-PJH Document 27 Filed 11/05/20 Page 18 of 22



 1   requirement to demonstrate ‘how’ the statements were misleading.” Id. See also Zeiger v. WellPet LLC,
 2   304 F. Supp. 3d 837, 850 (N.D. Cal. 2018) (finding plaintiffs have fulfilled their burden to describe with

 3   particularity the circumstances giving rise to their claims sufficiently to allow defendant to defend
     against those claims).
 4

 5          G. Plaintiff States A Claim For Unjust Enrichment

 6          Defendant’s sole argument for dismissing Plaintiff’s unjust enrichment claim is that there is
 7   purportedly no unjust enrichment cause of action in California. Defendant’s Motion to Dismiss at 14.

 8   That is incorrect. See, e.g., Astiana v. Hain Celestial Grp., Inc., 783 F.3d 753, 762 (9th Cir. 2015) (“To
     the extent the district court concluded that the cause of action was nonsensical because it was duplicative
 9
     or superfluous to Astiana’s other claims, this is not grounds for dismissal”); Keilholtz v. Lennox Hearth
10
     Prods., Inc., 268 F.R.D. 330, 341-342 (N.D. Cal. 2010) (certifying nationwide unjust enrichment class
11   in case concerning allegedly dangerous fireplaces); In re Hydroxycut Mktg. & Sales Practices Litig., 801
12   F. Supp. 2d 993, 1010 (S.D. Cal. 2011) (summarizing case law holding that unjust enrichment can be a
13   separate claim). Nearly two years ago, “the California Supreme Court ha[d] clarified California law,

14   allowing an independent claim for unjust enrichment. . . .” Bruton v. Gerber Products Co., 703 Fed.
     Appx. 468, 470 (9th Cir. 2017) (citing Hartford Cas. Ins. Co. v. J.R. Mktg., L.L.C., 61 Cal. 4th 988,
15
     1000 (2015)).
16
            H. Plaintiff Has Standing To Seek An Injunction
17

18          According to Defendant, Plaintiff lacks Article III standing to seek an injunction because she has

19   failed to make “a plausible allegation of potential future harm.” To the contrary, the Complaint alleges
     future harm to herself and the putative class. Plaintiff alleges that she has a willingness to buy Clorox
20
     products if she can believe that these products are capable of disinfecting for the pandemic. CAC ¶¶ 14-
21
     31. Her injury is ongoing through her inability to trust the labels. This is the precise situation considered
22   in Davidson v. Kimberly-Clark Corp., 873 F.3d 1103 (9th Cir. 2017), as amended on denial of reh’g en
23   banc, 889 F.3d 956 (9th Cir. 2018):
24
                     [A] previously deceived consumer may have standing to seek an
25          injunction against false advertising or labeling, even though the consumer now
26          knows or suspects that the advertising was false at the time of the original
27          purchase, because the consumer may suffer an ‘actual and imminent, not
            conjectural or hypothetical’ threat of future harm. . . . Knowledge that the
28


                                                          18
             Case 4:20-cv-05712-PJH Document 27 Filed 11/05/20 Page 19 of 22



 1          advertisement or label was false in the past does not equate to knowledge that it
 2          will remain false in the future.

 3          Davidson, 889 F.3d at 969 (citation omitted). The Ninth Circuit ultimately found that the
 4   Davidson plaintiff identified an actual and imminent threat of future harm because she (1) alleged that

 5   she had a desire to purchase the products in the future, and (2) alleged that her harm was concrete and
     particularized because of her “inability to rely on the validity of the information advertised on [the
 6
     Products].” Id. at 969-970. Plaintiff alleges that (1) she has a desire to buy these or similar products; and
 7
     (2) the misrepresentations by Defendant regarding the product is ongoing. Similar factual situations have
 8
     established plaintiffs’ standing to seek an injunction. See, e.g., Hilsley v. Ocean Spray Cranberries, Inc.,
 9   No. 17cv2335, 2018 U.S. Dist. LEXIS 202679, at *56 (S.D. Cal. Nov. 29, 2018) (“[Plaintiff’s]
10   assertions show that she intends to purchase the [products] again in the future if the labels were accurate.
11   However, she is unable to ‘rely on the product's advertising or labeling in the future, and so will not

12   purchase the product although she would like to’.” (quoting Davidson, 889 F.3d at 969-70)); Broomfield
     v. Craft Brew All., Inc., No. 17-cv-01027-BLF, 2018 U.S. Dist. LEXIS 177812, at *26 (N.D. Cal. Sep.
13
     25, 2018) (“Thus, just like the plaintiff in Kimberly-Clark, Plaintiffs have alleged harm based on their
14
     ‘inability to rely on the validity of the information advertised . . . in deciding whether or not [they]
15   should purchase the product in the future’.”). Cf. Cordes v. Boulder Brands USA, Inc., No. CV 18-6534,
16   2018 U.S. Dist. LEXIS 217534, at **12-13 (C.D. Cal. Oct. 17, 2018) (differentiating Davidson because
17   unlike the quantity of pretzels in package, the representation in Davidson could be confirmed only by

18   purchasing the product).

19          Thus, Plaintiff has alleged facts that show that although she would be willing to purchase the

20   products again, she cannot rely on representations by Defendant absent injunctive relief.

21          I. This Court Has Subject Matter Jurisdiction Over Plaintiff’s Claims
22          The Class Action Fairness Act, 28 U.S.C. § 1332(d), provides that “[t]he district courts shall
23   have original jurisdiction of any civil action in which the matter in controversy exceeds the sum or value
24   of $5,000,000, exclusive of interest and costs, and is a class action in which . . . any member of a class

25   of plaintiffs is a citizen of a State different from any defendant.” 28 U.S.C. § 1332(d)(2)(A). Plaintiff
     Gudgel is a citizen of Florida. CAC ¶ 11. Defendant is organized under the laws of Delaware, with
26
     principal places of business in Oakland, California. Id. ¶¶ 12. At issue in this case is the sale of
27
     Defendant’s Splash Less bleach product to thousands of consumers, totaling an amount in controversy
28


                                                          19
              Case 4:20-cv-05712-PJH Document 27 Filed 11/05/20 Page 20 of 22



 1   of more than $5,000,000. Id. Thus, Plaintiff’s burden to allege subject matter jurisdiction at this stage is
 2   satisfied.

 3            Plaintiff Gudgel purchased the Splash Less Regular Bleach product that was not suitable for
 4   sanitizing during this pandemic. CAC ¶ 11. Plaintiff alleges that Splash Less Regular Bleach as

 5   specifically advertised conveys to consumers that the product will disinfect as the traditional formula. Id.
     ¶¶ 14-31. The question raised by the Complaint is whether it is false or misleading to market the product
 6
     as capable of disinfecting when the product is a diluted version of the traditional formula and does not
 7
     disinfect per CDC guidelines.
 8
              Because Defendant has not elaborated further on this Court’s subject matter jurisdiction, Plaintiff
 9
     cannot present additional argument supporting this Court’s jurisdiction. If the Court believes it lacks
10
     subject matter jurisdiction of this matter, Plaintiff respectfully requests additional briefing and an
11   opportunity to respond. See Reynolds v. Army & Air Force Exch. Serv., 846 F.2d 746 (Fed. Cir. 1988)
12   (finding that plaintiff must be afforded opportunity to establish jurisdictional facts before dismissal on
13   Fed. R. Civ. P. 12(b)(1) motion).

14       V.       CONCLUSION
15
              For the foregoing reasons, the Court should deny Defendant’s Motion to Dismiss in its entirety.
16   Alternatively, if the Court is inclined to grant any portion of Defendant’s Motion, Plaintiff respectfully
17   requests that the Court do so without prejudice, and permit Plaintiff leave to file an amended complaint.
18
              DATED: November 5, 2020                      Respectfully submitted,
19
                                                           s/ Daniel Levinson
20                                                         DANIEL LEVINSON
                                                           JUSTIN STOCKTON
21                                                         LEVINSON STOCKTON LLP
22                                                         990 Highland Drive, Suite 206
                                                           Solana Beach, CA 92075
23                                                         Telephone: (858) 792-1100
                                                           Email: justin@levinsonstocktonllp.com
24                                                         Email: dan@levinsonstocktonllp.com
25                                                         THE WRIGHT LAW OFFICE, LLP
26                                                         WILLIAM WRIGHT
                                                           301 Clematis Street, Suite 3000
27                                                         West Palm Beach, Florida 33401
                                                           Telephone: (561) 514-0904
28                                                         Email: willwright@wrightlawoffice.com


                                                          20
     Case 4:20-cv-05712-PJH Document 27 Filed 11/05/20 Page 21 of 22



 1

 2

 3                                     DANIEL FAHERTY
                                       TELFER, FAHERTY, & ANDERSON, PL
 4                                     815 S. Washington Avenue, Suite 201
                                       Titusville, Florida 32780
 5                                     Telephone: (321) 269-6833
                                       Facsimile: (321) 383-9970
 6
                                       Email: danfaherty@hotmail.com
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                      21
             Case 4:20-cv-05712-PJH Document 27 Filed 11/05/20 Page 22 of 22



 1                                       CERTIFICATE OF SERVICE
 2          I hereby certify that on November 5, 2020, I electronically filed the foregoing with the Clerk of
 3   the Court using the CM/ECF system, which will send notification of such filing to the e-mail addresses
     denoted on the Electronic Mail Notice List.
 4
     Dated: November 5, 2020                                     By: s/Daniel Levinson
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                         22
